DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 03/22/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections of 12/21/2020 has been withdrawn. 

Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
Regarding 112(b) rejections of claim 3, the amended claim does not overcome the previous rejections as the written descriptions cited on page 5 and 6 from Specification fails to disclose the corresponding structure, material or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Regarding the argument of claim 1. Claim 1 has been amended to incorporate with other claims, it will be addressed in detail in the following response and rejections.
Regarding original 103 rejections of claim 3, the examiner respectfully disagrees. As cited from US 20170282926 Hashizaka et al., Fig. 2, Para. 0035 and 0036 (emphasis added): “FIG. 2 is a schematic view showing a peripheral configuration of the paddle switch 122 provided in a steering wheel 13” and “The paddle switch 122 is provided with a plus switch 122A which can change the regenerative braking force stepwise in the increasing direction, and a minus switch 122B which can change the regenerative braking force stepwise in the decreasing direction” discloses switches configured to receive a regenerative braking in different level/ magnitude from a driver and it would be obvious to one of the US 10384669 Cho, for the benefit of making it easier to change a regenerative braking force to a level desired by a driver.
Regarding claim 5, the examiner respectfully disagrees. As cited from Cho, claim 2, Col. 4, lines 9-17 (emphasis added): “The controller may be configured to reduce the coast regeneration torque more than a targeted coast regeneration torque determined by the vehicle speed and the shift stage, based on the speed difference, when the difference between the speed of the driving wheel and the speed of the non-driving wheel is greater than a set speed” and “the method may include: previously storing a friction coefficient map based on the friction coefficient of the road and a wheel slip ratio which is the difference between the speed of the driving wheel and the speed of the non-driving wheel in a controller and calculating the friction coefficient of the road stored in the friction coefficient map based on the speed of the driving wheel and the speed of the non-driving wheel sensed by the driving information sensing unit” discloses the wheel slip is based on a comparison result based on a predetermined reference value of rotational speed. The set speed is equivalent to the predetermined reference value.
The previous rejections still apply to the rest of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “inputter…” in claim 3.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
No support information is found for claim limitation “inputter…”.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “inputter…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No support information is found for claim limitation “inputter…”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 10384669, hereinafter Cho; already of record) in view of Hashizaka et al. (US 20170282926, hereinafter Hashizaka; already of record).
	Regarding claims 1, 7, and 13 (currently amended), Cho teaches a vehicle control system, a method of controlling a vehicle control system and a braking device of braking a vehicle comprising:
a motor configured to provide a driving force to a wheel (See at least Cho: Claim 1);
a wheel sensor configured to detect a rotational speed of the wheel (See at least Cho: Col. 2, lines 41-47); and
a controller configured to control the motor to generate a first regenerative braking torque during coasting (See at least Cho: Col. 6, lines 53-55), and to control the motor to generate a second regenerative braking torque lower than the first regenerative braking torque when a wheel slip of the wheel is detected based on an output of the wheel sensor being out of a target control region corresponding to a maximum value of a braking efficiency (See at least Cho: Claim 1; Claim2; Col. 4, lines 9-17), 
wherein the controller is configured to:
…
determine whether the wheel slip of the wheel is out of the target control region by comparing the wheel slip of the wheel with a predetermined reference value (See at least Cho: Claim2; Col. 4, lines 9-17) determined based on a vehicle speed, … and a state of a road surface (See at least Cho: Col. 8, lines 8-14), and
determine a magnitude of the second regenerative braking torque based on … a difference between the detected wheel slip and a wheel slip of the target control region (See at least Cho: Col. 6, lines 53-67).
Yet, Cho does not explicitly teach:
receive a regenerative braking level from among a plurality of regenerative braking levels from a driver,
determine a magnitude of the first regenerative braking torque based on the received regenerative braking level…
… 
…the received regenerative braking level…
However, in the same field of endeavor, Hashizaka teaches:
receive a regenerative braking level from among a plurality of regenerative braking levels from a driver (See at least Hashizaka: Fig. 2, Para. 0035; Para. 0036),
determine a magnitude of the first regenerative braking torque based on the received regenerative braking level (See at least Hashizaka: Fig. 4, Para. 0036)…
… 
…the received regenerative braking level (See at least Hashizaka: Fig. 2, Para. 0035; Para. 0036)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control system, the method of controlling a vehicle control system and the braking device of braking a vehicle of Cho, to incorporate regenerative braking level control, as taught by Hashizaka, for the benefit of making it easier to change a regenerative braking force to a level desired by a driver (see at least Hashizaka: Para. 0011).

	Regarding claims 2 and 8, Cho in combination with Hashizaka teaches the vehicle control system, the method of controlling a vehicle control system according to claims 1 and 7. Cho further teaches:
further comprising:
(See at least Cho: Col. 2, lines 43-46; Col. 9, lines 2-5); and
a brake pedal configured to receive a brake command from the driver (See at least Cho: Col. 1, lines 49-51),
wherein the controller is configured to control the motor to generate the first regenerative braking torque when the acceleration command and the brake command are not received (See at least Cho: Col. 6, lines 43-48; Col. 9, lines 2-5).

Regarding claims 3 (Currently Amended), Cho in combination with Hashizaka teaches the vehicle control system according to claim 1. 
Yet, Cho does not explicitly teach:
an inputter configured to receive the regenerative braking level selected from among the plurality of regenerative braking levels from the driver.
However, in the same field of endeavor, Hashizaka teaches:
an inputter configured to receive the regenerative braking level selected from among the plurality of regenerative braking levels from the driver (See at least Hashizaka: Fig. 2 and 4, Para. 0035; Para. 0036),
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control system, to incorporate regenerative braking level control, as taught by Hashizaka, for the benefit of making it easier to change a regenerative braking force to a level desired by a driver (see at least Hashizaka: Para. 0011).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663